      USDC IN/ND case 3:20-mc-00002 document 1 filed 01/29/20 page 1 of 2




 JAMES C. DUFF
    Director
                             ADMINISTRATIVE OFFICE OF THE                        MARY LOUISE MITTERHOFF
                                                                                       Associate Director
                                UNITED STATES COURTS                             Department of Program Services
                                                                                      WILLIAM T. BARTO
LEE ANN BENNETT                                                                                Chief
  Deputy Director                       WASHINGTON, D.C. 20544                       Judicial Services Office


                                            January 29, 2020

Mr. Robert N. Trgovich
Clerk, United States District Court for the Northern District of Indiana
U.S. Courthouse
5400 Federal Plaza, Ste 2300
Hammond, IN 46320

Mr. David J. Weaver
Clerk, United States District Court for the Eastern District of Michigan
Theodore Levin U.S. Courthouse
231 West Lafayette Boulevard, Room 539
Detroit, MI 48226

Dear Mr. Trgovich and Mr. Weaver:

        Enclosed is the Chief Justice’s designation of the Honorable Robert L. Miller, Jr. of the
United States District Court for the Northern District of Indiana to perform judicial duties in the
United States District Court for the Eastern District of Michigan in Case No. 19-13000, Kevin
Theriot v. U.S. District Court Judges of Michigan and U.S. Court of Appeals Judges of the 6th
Circuit. Pursuant to 28 U.S.C. § 295, please file and enter this assignment on the minutes of your
respective courts.

        Please feel free to contact me at (202) 502-1177 if you have any questions or concerns.

                                                       Sincerely,



                                                       Anne McKenna
                                                       Senior Attorney
                                                       Judicial Programs

Enclosures:         (Clerk of Lending Court, Mr. Trgovich - Original Designation)
                    (Clerk of Borrowing Court, Mr. Weaver - Certified Copy of Designation)

cc:     Honorable Robert L. Miller, Jr.
        Mr. Collins Fitzpatrick
        Mr. Marc A Theriault




                          A TRADITION OF SERVICE TO THE FEDERAL JUDICIARY
USDC IN/ND case 3:20-mc-00002 document 1 filed 01/29/20 page 2 of 2
